DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 03/24/2022 with respect to claim(s) 1-14 have been fully considered and found persuasive. This application contains 14 pending claims. Claim(s) 1, 3, 5-8 and 13 have been amended. 

Allowable Subject Matter
Claim(s) 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 7-8 have been amended to overcome rejection(s) in the previous Office Action mailed. 
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A wafer inspection method comprising: “control rod is capable of being moved between an upper limit position and a lower limit position in a displacement range by a user, motorized chuck stage to be displaced along a second moving direction opposite to the first moving direction of the control rod; and controlling, based on the control signal or a displacement of the motorized chuck stage, an objective lens module to keep focusing on the wafer when the motorized chuck stage is on the move so as to obtain a clear image wherein the objective lens module is disposed between a camera stage and the motorized chuck stage, and the objective lens module is optically coupled to the camera stage.” in combination with all the other limitations as claimed.
Regarding claim 7, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A wafer probing system comprising: “objective lens module, disposed between the camera stage and the motorized chuck stage, optically coupled to the camera stage and connected to a micro motor; a control rod, disposed outside of the case and capable of being moved between an upper limit position and a lower limit position by a user; the motorized chuck stage to move along a Z-axis direction, and the lens module to keep focusing on the wafer when the motorized chuck stage is on the move so as to obtain a clear image” in combination with all the other limitations as claimed.
Regarding claim 8, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A wafer inspection method comprising: “change a relative position of a wafer relative to a probe disposed on a probe platen, and the second element is capable of being moved between an upper limit position and a lower limit position in a displacement range by a user; generating a control signal based on the first moving direction of the second element; controlling, based on the control signal, the first element to be moved along a second moving direction opposite to the first moving direction of the second element; and controlling, based on the control signal or a displacement of the first element, a lens module of a camera to keep focusing on the wafer when the first element is on the move so as to obtain a clear image.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-6 and 9-14 depend from allowable independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868